Citation Nr: 1522304	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  06-23 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to February 1968 and from September 1988 to March 1989. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, denied service connection for chloracne. 

The Veteran and his son provided testimony during hearings before the Board in July 2009 and August 2013.  Transcripts of each hearing are of record.

The claim was remanded most recently in July 2014 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's July 2014 remand directives, all outstanding VA medical records were to be obtained.  Thereafter, the AOJ was to determine whether any additional development was necessary.

Subsequent to the July 2014 Board remand, outstanding VA treatment records were associated with the claims file.  The medical reports revealed that the Veteran had been treated for a skin condition.  As such, a VA examination was scheduled in December 2014 to determine the etiology of the condition; however, the Veteran failed to report for the examination.  

In correspondence received in February 2015, the Veteran reported that he did not receive notice of the examination date and requested that the examination be rescheduled.  He further noted that his phone was out of service and that all notices should be sent by mail.  The Board finds that the Veteran has provided good cause for failing to appear for the examination.

Accordingly, the appellant's request to reschedule his is granted, and the case will be remanded to the AOJ so that said examination may be rescheduled.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his skin condition.  The claims folder should be made available to the examiner for review.  Any appropriate laboratory testing should be accomplished.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin condition is related to military service, to include exposure to Agent Orange.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After conducting any additional indicated development, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




